DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 8, 12, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 10, 13 and 16 of U.S. Patent No. 11,345,251. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 7, 10, 13 and 16 of U.S. Patent No. 11,345,251 anticipate the limitations of instant claims 1, 5, 8, 12, 15 and 18, literally or in what amounts to a rewording.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harty et al. US PGPUB 2020/0276910 in view of Uyeki et al. US PGPUB 2016/0280089.
Regarding claims 1 and 15, Harty discloses a method, comprising: 
receiving, by a server, an energy transfer request from a charging station [fig. 1, pars. 39-40 & 61=62, V2G service 24 operating on network 28 is a server (par. 39), and receives requests from charging stations (i.e. building 34)]; and
sending an instruction to at least one transport to transfer energy to the charging station based on the energy transfer request [pars. 45-54; figs. 2-5, the priority level of the transport with respect to V2G is determined and compared to the priority level of the transport with respect to transporting a passenger or goods is determined, and if the passenger priority is less than the V2G priority the transport is instructed to perform a V2G request]; 
wherein the at least one transport is selected within an accessible range of the charging station [an EV within the vicinity or within a dispatchable vicinity is selected for providing V2G service; pars. 58-59].
Harty does not explicitly disclose the transport is selected from a plurality of transports or based on a minimal additional energy amount required by the at least one transport to reach the charging station.
However, Uyeki discloses an electric vehicle charging system with V2G exchanges wherein the transport is selected from a plurality of transports and based on a minimal additional energy amount required by the at least one transport to reach the charging station [pars. 23 & 33; servers 44 select which vehicles of a plurality of vehicles are eligible to receive V2G requests, based on the distance from a charging station, the distance corresponds to the energy amount (electric charge or gas) required by the at least one transport to reach the charging station].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Harty to further include the transport is selected from a plurality of transports or based on a minimal additional energy amount required by the at least one transport to reach the charging station for the purpose of choosing vehicles that are within the geographical area to help with a demand response event, as taught by Uyeki (pars. 32-33).
Regarding claim 15, the method steps disclosed therein would have been are deemed as being obvious to one of ordinary skill based on the teachings of the prior art reference(s) applied above, since the prior art of record herein is construed as teaching or suggesting all of the elements recited in the method claim, as pointed out in the above rejection of claim 1. Furthermore, Harty teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform the steps of the method [par. 4]. The claim is accordingly rejected.
Regarding claims 2, 9 and 16, Harty discloses determining a current priority level of the at least one transport based on current priority data received from the at least one transport, wherein the current priority data is based on transport occupant delivery schedule or on cargo delivery schedule [pars. 41-42 & 45-54; the priority can be based on the priority of a passenger transport request at a particular time].
Regarding claims 4 and 11, Harty discloses determining, by the server, a current priority level of the at least one transport within the accessible range of the charging station [pars. 45-54; figs. 2-5, the priority level of the transport (within a vicinity, pars. 58-59) with respect to V2G is determined and compared to the priority level of the transport with respect to transporting a passenger or goods is determined, and if the passenger priority is less than the V2G priority the transport is instructed to perform a V2G request]; and 
responsive to the current priority level being below a threshold, sending the instruction [pars. 45-54; figs. 2-5, the priority level of the transport with respect to V2G is determined and compared to the priority level of the transport with respect to transporting a passenger or goods is determined, and if the passenger priority is less than the V2G priority the transport is instructed to perform a V2G request].
Regarding claims 6, 13 and 19, Harty discloses receiving a confirmation for the energy transfer request from the at least one transport, wherein the confirmation comprises a blockchain consensus between peers represented by the at least one transport and by the server [pars. 40-41 & 46; the energy transfer request can be confirmed and settled with cryptocurrency which involves a blockchain consensus between peers].
Regarding claim 8, Harty discloses a system, comprising: 
a processor of a server; a memory on which are stored machine readable instructions that when executed by the processor [pars. 4 & 39], cause the processor to: 
receive an energy transfer request from a charging station [fig. 1, V2G service 24 operating on network 28 is a server (par. 39)]; and 
send an instruction to at least one transport to transfer energy to the charging station based on the energy transfer request; 
wherein the at least one transport is selected from a plurality of transports within an accessible range of the charging station based on a minimal additional energy amount required by the at least one transport to reach the charging station.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harty et al. US PGPUB 2020/0276910 in view of Uyeki et al. US PGPUB 2016/0280089, and further in view of Sun US PGPUB 2021/0213848.
Regarding claims 3, 10 and 17, Harty discloses calculating the minimal additional energy amount required by the at least one transport [par. 50, 59, 77, the amount of charge needed for a job can be calculated and compared with other jobs; the amount required for a V2G job can also be based on the location].
The combination of Harty and Uyeki does not explicitly disclose the amount is the amount to reach the charging station based on a type and a current location of the at least one transport.
However, Sun discloses an electric vehicle charging system with V2G exchanges wherein the amount is the amount to reach the charging station based on a type and a current location of the at least one transport [figs. 1 & 9; pars. 36, 52; an amount to complete a job be based on both the distance for the route and the load weight (vehicle type/transport type) and driver efficiency (vehicle type)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Harty and Uyeki to further include the amount is the amount to reach the charging station based on a type and a current location of the at least one transport for the purpose of intelligently distributing power by determining the battery level needed for various  jobs, as taught by Sun (par. 52).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harty et al. US PGPUB 2020/0276910 in view of Uyeki et al. US PGPUB 2016/0280089, and further in view of Bellifemine US PGPUB 2021/0199467.
Regarding claims 7, 14 and 20, the combination of Harty and Uyeki does not explicitly disclose executing a smart contract to record an energy transfer-related transaction on a blockchain based on the blockchain consensus.
However, Bellifemine discloses an electric vehicle V2G system which executes a smart contract to record an energy transfer-related transaction on a blockchain based on the blockchain consensus [pars. 99, 104-105 & 110111].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Harty and Uyeki to further include executing a smart contract to record an energy transfer-related transaction on a blockchain based on the blockchain consensus for the purpose of decentralizing the execution of financial contracts, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 5, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a terminal disclaimer is filed to overcome the double patenting rejections.
With respect to claim 5, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “instructing the at least one transport to fulfill the energy transfer request if an available amount of energy of the at least one transport is sufficient based on a destination of an occupant or cargo and on an average energy consumption of the at least one transport” in combination with all the other elements recited in claim 1.
Claims 12 and 18, being dependent on claim 5, would be allowable for the same reasons as claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859